741 N.W.2d 312 (2007)
Douglas SHANES, Personal Representative of the Estate of Marcella Shanes, Plaintiff-Appellee,
v.
Shahzad A. SHAIKH, M.D. and W.A. Foote Memorial Hospital, Defendants, and
Dr. Javaid Bashir and Naveed Siddiqi, M.D., Defendants-Appellees, and
Doctors Hospital of Jackson and Dr. Lowell Fisher, Defendants-Appellants.
Docket No. 133924. COA No. 264651.
Supreme Court of Michigan.
November 29, 2007.
On order of the Court, the application for leave to appeal the February 20, 2007 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Braverman v. Garden City Hosp. (Docket Nos. 134445-134446) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.